3/8/2021               Case 5:19-cv-00834-DAE          Document
                                   Business Search - Business            77-1 Programs
                                                              Entities - Business Filed 03/10/21        Pageof1State
                                                                                         | California Secretary of 1             Exhibit A
Dr. Shirley N. Weber
California Secretary of State


                Business Search - Entity Detail

     The California Business Search is updated daily and reflects work processed through Sunday, March 7, 2021. Please refer to
     document Processing Times for the received dates of filings currently being processed. The data provided is not a complete or
     certified record of an entity. Not all images are available online.

     201103910088                 MALIBU MEDIA, LLC
           Registration Date:                                               02/08/2011
           Jurisdiction:                                                    CALIFORNIA
           Entity Type:                                                     DOMESTIC
           Status:                                                          FTB SUSPENDED
           Agent for Service of Process:                                    COLETTE PELISSIER
                                                                            30700 RUSSELL RANCH ROAD, SUITE 250
                                                                            WESTLAKE VILLAGE CA 91362
       Entity Address:                                                      30700 RUSSELL RANCH ROAD, SUITE 250
                                                                            WESTLAKE VILLAGE CA 91362
       Entity Mailing Address:                                              30700 RUSSELL RANCH ROAD, SUITE 250
                                                                            WESTLAKE VILLAGE CA 91362
       LLC Management                                                       One Manager
     This entity is not eligible for online records requests. To order a Certificate of Status, please complete and return the
     Business Entities Records Order Form




       Document Type                                                 File Date                                PDF

       SI-COMPLETE                                                    10/03/2018


       SI-COMPLETE                                                    05/26/2016


       AMENDMENT                                                      03/06/2015


       REGISTRATION                                                   02/08/2011



     * Indicates the information is not contained in the California Secretary of State's database.

     Note: If the agent for service of process is a corporation, the address of the agent may be requested by ordering a status report.

               For information on checking or reserving a name, refer to Name Availability.
               If the image is not available online, for information on ordering a copy refer to Information Requests.
               For information on ordering certificates, status reports, certified copies of documents and copies of documents not
               currently available in the Business Search or to request a more extensive search for records, refer to Information
               Requests.
               For help with searching an entity name, refer to Search Tips.
               For descriptions of the various fields and status types, refer to Frequently Asked Questions.


        Modify Search               New Search            Back to Search Results



https://businesssearch.sos.ca.gov/CBS/Detail                                                                                              1/1
